In an action to recover damages for personal injuries, etc., the defendant Gaseteria Oil Corporation appeals from an order of the Supreme Court, Kings County (Dowd, J.), dated November 12, 1997, which denied its motion to dismiss the complaint insofar as asserted against it pursuant to CPLR 3211 (a) (7).
Ordered that the order is affirmed, with costs.
The Supreme Court correctly determined that the plaintiffs stated a cause of action sounding in negligence against the appellant, the owner of a service station and car wash at which the plaintiff Winston Castle was allegedly injured. O’Brien, J. P., Ritter, Joy and Altman, JJ., concur.